MEMORANDUM **
Dennis Samuel Bronco appeals from the district court’s judgment revoking his supervised release and sentencing him to 12 months in prison followed by two year's’ supervised release. We have jurisdiction under 28 U.S.C. § 1291. We review for reasonableness, United States v. Miqbel, 444 F.3d 1173, 1176 n. 5 (9th Cir.2006), and we affirm.
Bronco contends that the sentence is unreasonable. After reviewing the record, we conclude that the sentencing judge relied on permissible factors when he explained the reasons for the sentence he gave. See 18 U.S.C. § 3583(e); see also United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.2007). Thus the sentence is not unreasonable. Cf. Simtob, 485 F.3d at 1063-64; Miqbel, 444 F.3d at 1183.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.